
	

114 HR 4004 IH: SUCCESS Act
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4004
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Ms. Bass (for herself, Mr. Danny K. Davis of Illinois, Mr. Scott of Virginia, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to repeal the suspension of eligibility for grants,
			 loans, and work assistance for drug-related offenses.
	
	
 1.Short titleThis Act may be cited as the Stopping Unfair Collateral Consequences from Ending Student Success Act or SUCCESS Act. 2.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses (a)RepealSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed.
 (b)Conforming amendmentsThe Higher Education Act of 1965 is amended— (1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))—
 (A)in subparagraph (C), by striking 485(l) and inserting 485(k); and (B)in subparagraph (D), by striking 485(l) and inserting 485(k);
 (2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))— (A)in subparagraph (E), by striking 485(l) and inserting 485(k); and
 (B)in subparagraph (F), by striking 485(l) and inserting 485(k); (3)in section 484 (20 U.S.C. 1091), by redesignating subsections (s) and (t) as subsections (r) and (s), respectively; and
 (4)in section 485 (20 U.S.C. 1092)— (A)by striking subsection (k); and
 (B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively.  